Citation Nr: 9922076	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to July 
1953 and from April 1959 to March 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1993 rating decision by the Pittsburgh, Pennsylvania 
RO.  In April 1994, the rating for the veteran's right ankle 
disability was increased from 10 percent to 20 percent and 
the appeal was continued.  This case was before the Board in 
November 1996 when it was remanded for additional 
development.  In July 1998, the rating for the veteran's 
right ankle disability was increased from 20 percent to 30 
percent and the appeal was continued.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right ankle disability is 
currently manifested by complaints of constant pain and 
intermittent swelling with examination findings of: limited 
range of motion, to include range of motion at 0 degrees of 
dorsiflexion to 25 degrees of plantar flexion with pain on 
dorsiflexion; a 20 degree varus talar tilt; malunion of the 
medial malleolus; and a 10 degree of varus alignment of the 
right distal tibia and ankle.



CONCLUSION OF LAW

The veteran's service-connected right ankle disability more 
nearly approximates the criteria for an increased is 40 
percent rating, and no more, under applicable scheduler 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 5270 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated for a fractured right ankle during 
his second period of active service.  X-rays following 
service revealed minimal deformity of the right medial 
malleolus, the result of a healed fracture.  In May 1961, the 
RO granted service connection for residuals of a fractured 
right medial malleolus, evaluated as 10 percent disabling.

In October 1992, the veteran submitted a claim for an 
increased rating.

A March 1993 VA examination report notes that the veteran did 
well except for occasional low-grade pain in his right ankle, 
until approximately 5 years ago when he claimed that the pain 
in his right ankle got worse.  The veteran reported 
intermittent swelling in the right ankle and difficulty 
walking.  It was noted that the veteran came to the 
examination using a cane.  Examination of the right ankle 
revealed no swelling, deformity, crepitus or instability.  
Range of motion was full: dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees with no pain on motion.  X-rays 
of the right ankle revealed osteoarthritis in the posterior 
portion of the subtalar joint.  Small calcaneal spurs were 
also noted.  Diagnosis was status post remote injury to the 
right ankle with resultant late post traumatic arthritis of 
the right ankle joint.

The veteran testified during a November 1994 personal hearing 
that the pain in his right ankle increases the longer he is 
on his feet.  He stated that he is unable to walk for 
extended distances.  He further stated that he "always [has] 
the pain."

A February 1994 VA examination report notes the veteran's 
complaints of pain and intermittent swelling in his right 
ankle.  Examination of the right ankle showed tenderness, 
minimal swelling, decreased range of motion, no deformities 
and function limited by the use of a cane.  The veteran's 
gait was antalgic on the right.  X-rays of the right ankle 
were reported to show severe degenerative arthritis.  
Diagnosis was degenerative joint disease of the right ankle.  
The examiner noted that the veteran would eventually require 
either tibiotalar or plantar fusion of the ankle.

In April 1994, the rating for the veteran's service-connected 
right ankle disability was increased from 10 percent to 20 
percent.  The veteran continued his appeal.

The evidence of record indicates that pursuant to the Board's 
November 1996 remand, the RO requested that the veteran 
furnish the names and addresses of all his treating 
physicians since February 1994.  The veteran has not 
responded to the RO's January 1997 request.

The veteran underwent a VA orthopedic examination in May 
1997.  The examination report notes the veteran's complaints 
of persistent pain in his right ankle since 1988.  He also 
complained that his condition had worsened in the past 
several years.  The veteran indicated that his activity is 
limited because of pain and a lack of motion in his right 
ankle.  It was noted that the veteran uses a cane.  
Examination of the right ankle revealed no swelling.  A 
moderate amount of deformity was noted around the right 
lateral malleolus.  Range of motion was dorsiflexion to 
neutral and plantar flexion to 25 degrees.  The veteran had 
pain with dorsiflexion. Motion of the subtalar joint was 
normal with no pain.  Minimal amounts of varus and valgus 
mobility were noted in the right ankle.  The ankle joint was 
acutely tender.  Strength was 4 out of 5 as compared to the 
left leg; strength was decreased secondary to pain.  Normal 
sensation and pulses were noted.  The examiner noted that 
when the veteran was standing, he had a slight 10 degree of 
varus alignment of the right distal tibia and ankle as 
compared to the left side.  Gait was heel-to-toe on the left 
and heel-to-toe on the right with noticeable stiffness.  X-
rays of the right ankle revealed an old malunion of the 
medial malleolus and a significant deformity in the distal 
tibial dome.  Marked osteoarthritis was also noted.  A 20 
degree varus talar tilt was also noted.  Diagnosis was status 
post right medial malleolar fracture with a healed malunion 
and significant arthritis.  The examiner stated that the 
veteran's degree of disability was "probably moderate to 
significant."

In July 1998, the rating for the veteran's service-connected 
right ankle disability was increased from 20 percent to 30 
percent.  The veteran continued his appeal.

Analysis

The veteran contends that his service-connected right ankle 
disability is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Such 
evaluations involve consideration of the level of impairment 
of the veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10 (1998).  Where there is 
a question as to which of the two evaluations should be 
applied, the higher evaluations will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board must also consider 38 C.F.R. § 4.40, which provides 
that functional loss of a part of the musculoskeletal system, 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion, 
may present a basis for the assignment of a disability 
rating, as a part which becomes painful on use must be 
regarded as seriously disabled.  Further, when rating 
disabilities of the joints, as in this case, inquiry will be 
directed to weakened movement, excess fatigability, in-
coordination, and pain on movement.  38 C.F.R. § 4.45.

The Board further notes any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of certain findings and conclusions as to 
range-of-motion loss due to pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is satisfied that 
the most recent examinations of record adequately considered 
these factors.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Codes 5271-5284.  Limited motion of the 
ankle will be rated 20 percent where marked.  Diagnostic Code 
5271.  Diagnostic Code 5284 provides for a 30 percent rating 
for severe foot injuries.  We find that the veteran may also 
be rated, by analogy, for ankylosis of the ankle.  Under this 
criteria, a 30 percent evaluation is warranted for ankylosis 
of the ankle in plantar flexion between 30 degrees and 40 
degrees or in dorsiflexion between 0 degrees and 10 degrees.  
To warrant a rating of 40 percent under Diagnostic Code 5270, 
there must be ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic code 5270 (1998).

The most recent (May 1997) VA examination showed: limited 
range of motion, to include range of motion at 0 degrees of 
dorsiflexion to 25 degrees of plantar flexion with pain on 
dorsiflexion; a 20 degree varus talar tilt; and a 10 degree 
of varus alignment of the right distal tibia and ankle.  The 
examiner noted a varus deformity and described a significant 
deformity in the distal tibial dome.  The examiner also 
related that the motion that the veteran did display was 
accomplished with pain, that his strength was decreased by 
pain, and he had significant arthritis.  When considering 
these finding in conjunction with the rating guidance 
described above, and by resolving any reasonable doubt in the 
veteran's favor, we find that the veteran's ankle disability 
more nearly approximates the criteria set forth when 
evaluating ankylosis and warrants an increased 40 percent 
rating under Diagnostic Code 5270.  

The 40 percent evaluation is the maximum allowable under Code 
5270 and, in fact, is the highest evaluation allowable under 
any of the codes pertaining to ankle disability.  Moreover, 
the veteran has not lost any time from work; nor is there 
anything else in the record to suggest that consideration of 
an extraschedular evaluation might possibly be in order under 
38 C.F.R. § 3.321.  Therefore, the Board finds that the 
increase to a 40 percent evaluation for the veteran's 
service-connected right ankle disability is maximum allowable 
under the regulations.



ORDER

Entitlement to an increased rating to 40 percent for a right 
ankle disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

